UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K For the fiscal year ended December 31, 2011 Commission File Number 333-147104 Envision Solar International, Inc. (Exact name of Registrant as specified in its charter) Nevada 20-8457250 (State of Incorporation) (IRS Employer ID Number) 7675 Dagget Street, Suite 150 San Diego, California92111 (858) 799-4583 (Address and telephone number of principal executive offices) Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Name of Each Exchange On Which Registered COMMON STOCK OTC Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company under Rule 12b-2 of the Exchange Act. (Check one.) Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The aggregate market value of voting stock held by non-affiliates of the registrant was approximately $12,786,416 as of June 30, 2011 (computed by reference to the last sale price of a share of the registrant’s Common Stock on that date as reported by OTC Bulletin Board). The number of registrant's shares of common stock, $0.001 par value, outstanding as of March 30, 2012 was 53,053,323. TABLE OF CONTENTS PART 1 2 ITEM 1 Business 2 ITEM 1B Unresolved Staff Comments 6 ITEM 2 Properties 6 ITEM 3 Legal Proceedings 7 ITEM 4 Mine Safety Disclosures 7 PART II 8 ITEM 5 Market for Registrant’s Common Equity,Related Stockholder Matters, and Issuer Purchases of Equity Securities 8 ITEM 6 Selected Financial Data 11 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 7A Quantitative and Qualitative Disclosures About Market Risk 18 ITEM 8 Financial Statements and Supplementary Data 19 ITEM 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 21 ITEM 9A Controls and Procedures 21 ITEM 9B Other Information 22 PART III 23 ITEM 10 Directors, Executive Officers, and Corporate Governance 23 ITEM 11 Executive Compensation 27 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 34 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 35 ITEM 14 Principal Accounting Fees and Services 36 ITEM 15 Exhibits, Financial Statement Schedules 37 SIGNATURES 38 PART I Unless specifically noted otherwise, this annual report on Form 10-K reflects the business and operations of Envision Solar International, Inc., a Nevada corporation (hereinafter the “Company,” “us,” “we,” “our” or “Envision”) and its subsidiaries.On February 11, 2010, Envision Solar International, Inc. was acquired by Casita Enterprises Inc. (“Casita”), an inactive publicly-held company in a transaction treated as a recapitalization of the Company.Please see our Current Report on Form 8-K filed with the Securities and Exchange Commission (the "SEC") on February 12, 2010, and as amended on March 31, 2010, which filing is incorporated herein by reference.On March 11, 2010, Envision, a wholly owned subsidiary of Casita, merged with Casita (the "Subsidiary Merger"), whereby Casita remained the surviving corporation and continued existence as a Nevada corporation.In connection with the Subsidiary Merger, Casita amended its Articles of Incorporation to change its name from "Casita Enterprises, Inc." to "Envision Solar International, Inc." For a more complete discussion of the Subsidiary Merger, please see our Current Report on Form 8-K filed with the SEC on April 12, 2010, which filing is incorporated herein by reference. ITEM 1.BUSINESS Envision Solar International is a developer of solar products and proprietary technology solutions. The Company focuses on creating high quality products which transform both surface and top deck parking lots of commercial, institutional, governmental and other customers into shaded renewable generation plants. The Company's chief differentiator is its ability to design and engineer architecturally accretive solar shaded parking solutions as products which are a complex integration of simple, commonly available engineered components. The resulting products are built to have the longest life expectancy in the industry while also delivering a highly appealing architectural enhancement to our customer’s locations. Envision's products deliver multiple layers of value such as architectural enhancement of the parking lot, reduction of heat islanding through shading, improved parking through shading, high visibility "green halo" branding, reduction of net operating costs through reduced utility bills and the creation of an iconic luxury landmark where simple parking previously existed. Products and Technologies The Company's unique, patented Solar Tree® structure has been in deployment and consistent improvement for over six years. During 2010 the Solar Tree® structure was redesigned from the ground up to incorporate all of the best attributes of previous designs. The resulting product has become the standard of quality in solar shaded parking and while there are an increasing number of competitors in the space, there is no competing product which includes all of the important attributes of the Solar Tree® structure. It is the only single column, bio mimicked, architectural solar support structure designed specifically for parking lots. The Company has recently launched and added EnvisionTrak™, its proprietary and patent pending tracking solution to the Solar Tree® structure, furthering the unique nature of the product and increasing the Company's technological lead within the industry. EnvisionTrak™ is a complex integration of the highest quality gearing, electrical motors and computer controls which are combined in a robust, highly engineered and supremely reliable manner. While there are many tracking solutions available to the solar industry, EnvsionTrak™ is the only tracking solution which causes the solar array to orient itself in alignment with the sun without swinging, rotating or leaving its spatial alignment with the parking spaces below. This is a vital attribute in solar shaded parking as any swinging or rotating of the arrays could result in impeding the flow of traffic, particularly first responders such as fire trucks, in the drive aisles. It is a violation of most local codes to have restricted overhead clearance in the drive aisles. It is anticipated that EnvisionTrak™ will increase electrical production between 18% and 25%, but perhaps a greater value is the high visual appeal created by an entire parking lot full of Solar Tree® structures which are tracking the sun in perfect synchronicity. The Solar Tree® structure canopy measures 35'X35' and covers between six and eight parking spaces. Envision has also developed a single parking space version of the product which leverages the same technology, components and architectural qualities, but is one tenth the size and less expensive. The Solar Tree® Socket is designed for tight locations and offers customer budget flexibility. It has been produced by the Company to broaden the addressable market for its technology. 2 Envision Solar products are produced integrating only the highest quality components available. The Company's production philosophy is to invest in quality design, components and integration so as to ensure the lowest costs of warranty and service in the industry, while maintaining and growing a brand which is already recognized as one of the leading producers of the highest quality solar products available. Envision Solar leverages a combination of in-house and outsourced resources to create its products. The Company has significant operating leverage through the deliberate separation of intellectual property creation (in-house) and the actual physical fabrication and deployment of the Company's products (outsourced). All intellectual property is developed in-house by the Company's staff of architects, engineers and designers. Product designs are then vetted by third party structural and electrical engineering firms which ensure that the liabilities for the structural and electrical elements are carried by other insured parties. Architectural, structural and electrical design elements are combined into shop and deployment documents which are then exported to a vetted, qualified stable of fabrication and deployment resources. The significant growth which the Company anticipates in the coming periods is attainable through this highly scalable model. The products are standardized, scalable and highly repeatable. The documentation and deployment processes that the Company has created are highly detailed and explanatory, thus enabling a growing pool of qualified sub contracted resources to facilitate the fabrication and deployment of the products without being dilutive to quality. The Company places very high emphasis on qualifying and vetting sub contracted resources because of the significant portion of the Company's shareholder value attributable to brand value. The Company continues to bring engineering and design improvements to its products which are designed to increase the level of standardization and reduce the field labor and effort required for product deployment. Wherever possible the components of the Solar Tree® structures are factory integrated and assembled such that complete assemblies are delivered to the sites which need a decreasing level of field installation activity. This allows the Company to reduce risks associated with field work such as weather, labor deficiencies and accidents.Our strategy also enables us to control labor costs through mass production in a factory environment and the avoidance of prevailing wage, union or other labor related conditions which are outside of the Company's control on deployment sites. This improvement in products, standardization and modularization has enabled the Company to significantly reduce field deployment timeframes and also contributed to the Company's continued ability to generate positive gross margins from the deployment of its latest generation of products. Envision's products have been created from a foundation of solar architecture and industrial design, long-term experience in the building and construction industries, along with innovative building systems technology. The technology component resides in various patented and patent-pending intellectual properties. Innovation is a key differentiator for the Company. Services The Company manages and controls the entire turn-key deployment of its products from the initial site design work through architectural and entitlement drawings and supervision of the actual field activities performed by qualified subcontracted vendors. Increasingly though, the Company's involvement in the deployments can be performed from its office locations. Design, engineering, entitlement and program management are all conducted in the office while construction management is performed in the field to ensure that the highest standards and efficiencies are being met throughout the deployment. Nevertheless, as the products become more standardized and systematized and as they require less field activities to perform the deployments, so too does the level of Company supervision decrease and the existing construction management skill sets resident at the Company can be leveraged over an increasing volume of deployments. Intellectual Property Envision acquired the registered trademarks Solar Grove® and Solar Tree® structures. The Company has one patent issued and one patent pending for its EnvisionTrak™ (a dual-synchronous tracking system for its Solar Tree® structures). In May of 2009, the Company also announced the availability of CleanCharge™ CI™ Column Integrated solar charging stations. 3 Key Initiatives Solar Tree® Structure® Product/Technology Development - the Company is continuing to improve the designs and efficiencies of its products. Significant emphasis is placed on innovation which enables higher quality with increased deployment efficiency and reduced deployment risk. Fabrication and installation methodologies which replace labor with mechanized processes are favored.The Company's design, fabrication, and procurement processes are under constant improvement to increase efficiency and control costs.Solar Tree® structures are attractive, single column, shading structures which support an overhead, square, or rectangular solar array which can be oriented for the best aesthetic effect while maximizing solar efficiency. They can be deployed alone or as a group or "grove". EnvisionTrak™ Tracking Solar Tree® Structure®- a dual synchronous tracking mechanism which causes the Solar Tree® array to track the sun throughout the day, potentially increasing output by approximately 18%-25%. CleanCharge™ Solar Charging Stations - the integration of "best of breed" electric vehicle charging stations into the columns of the Solar Tree® structures.A major focus of the Company is on the future infrastructure of electric vehicles (EVs) and plug-in hybrid electric vehicles (PHEVs), and the leveraging of renewables and architecturally accretive infrastructure to support them. Cadillac Solar Tree® Structure Lease - the Company is working with a leasing entity partner to make Solar Tree® structures available to General Motors through a low cost and no down payment lease. The leasing entity will take advantage of the various federal, state, local and utility incentives to reduce the capital expenses associated with the deployment of the Solar Tree® structure and pass those savings, net of the entities’ profits and costs, to the customers. Envision Solar will sell the Solar Tree® structures to the leasing entity at its normal rates. General Motors has recently executed a Letter of Intent with the Company to make Solar Tree® structures available to all 952 Cadillac dealerships in the United States. The Market Distributed generation photovoltaic solar projects have historically been rooftop or adjacent property installations. Rooftops have a number of inherent problems that are avoided by utilizing parking lots and the top levels of parking structures for solar installations. Rooftops are populated with mechanical equipment, vents, skylights, elevator overruns and most importantly, roofing materials and systems including waterproof membranes that require maintenance, are warranted, and must be replaced often – more often than solar PV products. Rooftops are also limited in the area which is required for large scale energy production by PV systems. The low returns generated by many roof top and adjacent property solar deployments are often not sufficient inducement to a real estate owner, developer or tenant to expose themselves to the encumbrance and risks associated with those sorts of deployments, which in part explains the relatively low adoption of this otherwise beneficial technology. There are over 800 million parking spaces in the United States. Parking lots and the top levels of parking structures are preferable locations, in many cases, to building rooftops for numerous reasons, which accounts for the rapid growth of the solar parking array market. They are large, unobstructed, sun-drenched areas that are easily accessible during project construction. They have no waterproofing issues and benefit significantly from shade for cars and drivers. In addition, the Company emphasizes “Solar You Can See!”, because rooftop solar can’t be seen in most cases. Solar parking arrays, on the other hand, are experienced and enjoyed by employees and visitors. With the installation of a solar parking array, a previously barren and unpleasant parking lot becomes a cool, shady people friendly park, where everyone can directly experience clean solar energy generation, shade, and diffuse, soft safe lighting at night.Property owners enjoy the benefit of the positive demonstration such a visible display of the sustainable design of their property and turn a cost center into a revenue center. 4 Reverse Merger With Envision CA On February 10, 2010, Envision CA and ESII Acquisition Corp., our newly formed, wholly-owned Delaware subsidiary ("Acquisition Sub") entered into an Agreement and Plan of Merger and Reorganization (the "Merger Agreement").Upon the closing of the merger transaction contemplated under the Merger Agreement (the "Merger"), our Acquisition Sub was merged with and into Envision CA, and Envision CA, as the surviving corporation, became our wholly-owned subsidiary. Further, on March 11, 2010, Envision CA was merged into our publicly-held Nevada company and the name of the publicly-held company was changed to Envision Solar International, Inc. * At the closing of the Merger, each share of Envision CA's common stock issued and outstanding immediately prior to the closing of the Merger was converted into the right to receive 9.398 shares of our common stock (the "Exchange Ratio"), and each option and warrant to purchase Envision CA's common stock was converted on the same basis into, respectively, an option or, in the case of consenting warrant holders, warrants to purchase our common stock. An aggregate of 8,000,000 shares of our common stock were issued to the holders of Envision CA's common stock, and an aggregate of 2,819,340 shares, subject to any adjustments that may be required in order to comply with Sections 409A and 422 of the Internal Revenue Code of 1986, as amended (the "Code"), and 51,808 shares of our common stock were reserved for issuance under such Envision CA options and warrants, respectively. * Pursuant to the terms of the Merger Agreement, we assumed all of Envision CA's obligations under Envision CA's outstanding stock options and warrants. Immediately prior to the Merger, Envision CA had outstanding stock options and warrants to purchase an aggregate of 428,980 and 5,513 shares of its common stock, respectively, which outstanding options and warrants became options and warrants to purchase an aggregate of 4,031,472 shares (subject to any adjustments that may be required in order to comply with Sections 409A and 422 of the Code) and 51,808 shares of our common stock, respectively, after giving effect to the Merger. In connection with the assumption of Envision CA's 2007 Unit Option Plan (the "2007 Plan"), under which 100,000 shares of Envision CA's common stock were reserved for issuance as incentive awards to officers, directors, employees and other qualified persons, we reserved 939,800 shares (subject to any adjustments that may be required in order to comply with Sections 409A and 422 of the Code) of our common stock for issuance under the assumed 2007 Plan. (The 2007 Plan has since been terminated.) In connection with the assumption of Envision CA's 2008 Option Plan (the "2008 Plan"), under which 200,000 shares of Envision CA's common stock were reserved for issuance as incentive awards to officers, directors, employees and other qualified persons, we reserved 1,879,560 shares (subject to any adjustments that may be required in order to comply with Sections 409A and 422 of the Code) of our common stock for issuance under the assumed 2008 Plan. Neither we nor Envision CA had any other options or warrants to purchase shares of capital stock outstanding immediately prior to the closing of the Merger. * Upon the closing of the Merger, a new board of directors and new officers were appointed. Our new board of directors originally consisted of Robert Noble, Jay Potter and John Evey. Mr. Noble and Mr. Potter were previously the directors of Envision CA. In addition, immediately following the Merger, we appointed the previous officers of Envision CA as our officers. * Immediately following the closing of the Merger, under the terms of an Agreement of Conveyance, Transfer and Assignment of Assets and Assumption of Obligations (the "Conveyance Agreement"), we transferred all of our pre-Merger assets and liabilities to our wholly owned subsidiary, Casita Enterprises Holdings, Inc., a Delaware corporation ("SplitCo"). Thereafter, pursuant to a stock purchase agreement (the "Stock Purchase Agreement"), we transferred all of the outstanding capital stock of SplitCo to Jose Cisneros and four of our former stockholders in exchange for certain indemnifications, waivers and releases, along with the cancellation of an aggregate of 5,000,000 shares of our common stock (the "Split-Off"), leaving 12,000,000 shares of common stock outstanding, of which 4,000,000 were shares held by persons who were our stockholders prior to the Merger. * Immediately following the Split-Off, our board of directors, pursuant to Section 78.207 of the Nevada Revised Statutes, approved a 3.25-for-1 forward stock split (the "Stock Split"). Pursuant to the Stock Split, every one (1) share of our issued and outstanding common stock was reclassified into 3.25 whole post-split shares of our common stock. In addition, in connection with the Stock Split, our authorized common stock was increased from 50,000,000 shares of common stock to 162,500,000 shares of common stock. No fractional shares of our common stock were issued in connection with the Stock Split. Stockholders who were entitled to a fractional post-split share received in lieu thereof one (1) whole post-split share. Following the Stock Split, each stockholder's percentage ownership interest in us and proportional voting power remained virtually unchanged except for minor changes that resulted from rounding fractional shares into whole shares. The rights and privileges of the holders of our common stock were substantially unaffected by the Stock Split. All of our issued and outstanding options, warrants, and convertible securities immediately prior to the Stock Split have been adjusted for the Stock Split, including the options and warrants we assumed in the Merger listed above. 5 Competition The solar energy industry is intensely competitive.We are subject to competition from a number of other companies manufacturing, selling and installing solar power products in the commercial market, many of which have longer operating histories and greater financial and other resources than the Company.Our competitors include but are not limited to Baja Carports, Solaire, Sunlogics, and Wattlotts.These companies, among others, compete with us in the business of designing, assembling, selling and installing solar power production facilities for parking lots and parking structures.While we believe that our proprietary designs and our deployment strategies differentiate us from our competitors in the market, there is no assurance that our business, operating results and financial condition will not be materially adversely affected by our competitors. Government Regulation Business in general and solar energy companies in particular are subject to extensive regulation at the federal, state and local level.We are subject to extensive government regulation of employment, health, safety, working conditions, labor relations, and the environment in the course of the conduct of our business.In order for our customers to enable the installation of our equipment and to utilize our products, they generally are required to obtain permits from local and other governmental agencies.In order to access the utility grid for the solar power produced by our products, they must comply with the applicable rules and regulations of the relevant state public utility agencies.In order for our customers to take advantage of available tax and other governmental incentives associated with the installation of solar power production facilities, and the production and use or sale of solar power, they must comply with the applicable regulatory terms and conditions.Government regulation may have a material adverse impact on our business, operating results and financial condition. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Our corporate headquarters are at 7675 Dagget Street, Suite 150, San Diego, California 92111.We lease approximately 4,200 square feet of office space pursuant to a lease that expires in 2013. In connection with our entry into this lease, we issued to our landlord and real estate broker a 10% convertible note in the amount of $100,000, which was to become due on December 18, 2010 and is subordinated in right of payment to the prior payment in full of all of our existing and future senior indebtedness. On December 18, 2010, the note became due, however in March 2011, the Company entered into a revised agreement to extend the maturity date of the note to December 31, 2011, and effective December 31, 2011, entered into an additional revised agreement extending the maturity date to December 31, 2012.The holders of the note may, at their option, convert all or a portion of the outstanding principal amount and unpaid accrued interest as of the date of conversion into shares of our common stock equal to one share for each $0.33 of outstanding principal and unpaid accrued interest. In the event that we receive more than $1,000,000 in a financing or a series of financings (whether related or unrelated) prior to the maturity date of the note, 25% of the proceeds from any such financing in excess of $1,000,000 shall be used to pay down the note. Any funds provided to us by Gemini Master Fund, Ltd. ("Gemini") or any person or entity that co-invests with Gemini will not be credited towards the $1,000,000 threshold. Throughout the time period of the Company’sprivate offerings in 2010 and 2011, the lender agreed to waive the requirement that 25% of the amount of any financing in excess of $1,000,000 be used to pay down the note balance. On December 31, 2011, the Company entered into a further revised agreement extending the maturity date to December 31, 2012 and waiving the financing proceeds provisions discussed above through the period ending December 31, 2011. 6 Our rents for the periods following the maturity date of the note are set forth below: Period Rent December 19, 2010 through December 18, 2011 $8,416.80 per month December 19, 2011 through December 18, 2012 $8,570.54 per month December 19, 2012 through December 18, 2013 $8,930.65 per month ITEM 3. LEGAL PROCEEDINGS The Company may be involved in legal actions and claims arising in the ordinary course of business from time to time.The following are a list of ongoing litigation matters: The Company was a party to a lawsuit filed in July 2009 with a company owned by one our shareholders.The lawsuit alleges fraud in misrepresenting signed contracts in the 2008 Private Placement Memorandum and sought to recover $250,000 in investments made in the private placement and approximately $166,000 plus interest at 10% per annum from April 1, 2009 in monies owed for project work in 2008 and 2009.In connection with the litigation, on March 24, 2011, the Company agreed to settle the lawsuit. The settlement called for a payment of $50,000 upon signing the settlement agreement and future payments of $175,000 to be paid in the following five (5) months in either cash or the Company’s common stock based on a formula, at the Company’s option. The Company did not acknowledge any fault related to this dispute.As of December 31, 2011, all settlement payments were made and this matter is concluded. The Company was a party to a lawsuit with its former landlord whereby the landlord claims that the Company broke its lease with respect to the rental of office space, which housed the Company’s prior headquarters.The Company vacated those premises on December 20, 2009 and the landlord repossessed the premises on January 1, 2010.In 2010, a judgment was entered whereby Envision was ordered to pay $94,170 plus 10% interest until paid in satisfaction of all claims.As of December 31, 2011, the Company has accrued a liability of $113,004 related to this judgment. On December 7, 2010, Envision Solar Construction, Inc. reached a legal settlement with a former vendor related to outstanding payables owed by Envision Solar Construction, Inc.The terms of the settlement stipulate that Envision Solar Construction, Inc. owes the vendor $139,818 plus 10% accrued interest.The Company has accrued payables to this vendor representing the settlement amount plus accrued interest totaling $184,171 at December 31, 2011.In October 2011, this same vendor filed a new lawsuit in an attempt to entwine Envision Solar International, Inc. (the parent company) and effectively force payment from the parent. The Company believes it has valid defenses against this claim and intends to vigorously defend itself in the matter. ITEM 4.MINE SAFETY DISCLOSURES Not Applicable 7 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES On May 3, 2010 we received our listing for quotation on the Over-the-Counter Bulletin Board under the symbol "EVSI".Prior to our reverse merger, there was no public market for our common stock. The range of high and low last sale closing price quotations for each fiscal quarter since our inception was as follows: High Low Year Ended December 31, 2010 Second Quarter ended June 30, 2010 $ $ Third Quarter ended September 30, 2010 $ $ Fourth Quarter ended December 31, 2010 $ $ Year Ended December 31, 2011 First Quarter ended March 31, 2011 $ $ Second Quarter ended June 30, 2011 $ $ Third Quarter ended September 30, 2011 $ $ Fourth Quarter ended December 31, 2011 $ $ The above quotations reflect inter-dealer prices, without retail markup, mark-down, or commission and may not necessarily represent actual transactions.The closing price of our common stock on March 22, 2012 was $0.24 per share. On March 22, 2012, there were approximately 375 holders of record of our common stock. We have not declared or paid any cash dividends on our common stock and do not anticipate declaring or paying any cash dividends in the foreseeable future.We can give no assurances that we will ever have excess funds available to pay dividends. Recent Sales of Unregistered Securities During the year ended December 31, 2011 pursuant to private placements, the Company issued 4,906,430 shares of common stock for cash with a per share price of $0.35 per share for total capital of $1,717,251.The Company incurred $254,513 of capital raising fees that were paid in cash and charged to additional paid-in capital. Stock Issued for Services In May 2011, the Company issued 4,167 shares of common stock with a per share value of $0.35 (based on contemporaneous cash sales prices) or $1,458, for professional services rendered.The shares were fully vested and expensed during the three months ended June 30, 2011. In August 2011, the Company issued 1,000,000 shares of common stock with a per share value of $0.27 (based on market price at time of transaction) or $270,000, for professional consulting services.The value of these services was recorded as prepaid expense and is being expensed over the five month service period of the contract. 8 Stock Issued in Conversion of Convertible Note In September 2011, the Company issued a convertible note for $16,140 in a dollar for dollar exchange of an accounts payable balance.The convertible note called for a conversion to common stock at a price of $0.30 per share.There was no beneficial conversion value at the note date.Immediately after issuance of the note, the note was converted to 53,800 shares of common stock with a per share value of $0.30 (based on the contractual terms of the note) or $16,140.There was no gain or loss recorded in this transaction. On March 22, 2012 the issuer of a $1,000,000 convertible note elected to convert all amounts outstanding under the note to common stock. As such, the Company issued 3,647,591 shares of common stock to retire all related debt. Stock Issued in Settlement of Note Payable In May 2011, the Company issued 100,000 shares of common stock with a per share value of $0.35 (based on contemporaneous cash sales prices) or $35,000 as a partial payment of outstanding debt.The Company recorded a reduction of notes payable of $15,616, a reduction of accrued interest of $17,384 and a loss on debt settlement of $2,000 related to this transaction. Stock Issued for Debt Settlement On March 24, 2011 the Company agreed to settle the lawsuit filed in July 2009 by a company owned by one of its shareholders primarily related to past due obligations. The settlement calls for a payment of $50,000 upon signing the settlement agreement and future payments in each of the subsequent five months of either 1) $35,000 in cash or 2) stock equivalent to $35,000 based on the end of day closing price of the Company’s stock on the first trading day of said month, at the Company’s option. The Company paid the initial $50,000 payment and recorded an additional $58,841 of expense in the three month period ended March 31, 2011 related to this liability. Further, during 2011, the Company issued 413,564 shares of common stock as payment of this obligation consistent with the settlement agreement.The Company reduced the outstanding debt by $175,000 and recorded a gain on settlement of debt of $35,602 related to this transaction. In December of 2011, the Company issued 86,957 shares of common stock with a per share price of $0.23 (based on market price at time of transaction) or $20,000 as full payment of amounts owed to a former employee. Return of Stock in Settlement In September 2011, the Company agreed to the return of 30,000 shares of common stock with a per share value of $0.29 (based on market price) or $8,700 as settlement of a dispute with a vendor for services previously paid and expensed but never rendered to the satisfaction of the Company.A gain on debt settlement of $8,700 was recorded in this transaction. Equity Compensation Plans 2007 Unit Option Plan On February 12, 2010, in connection with our reverse merger with Envision CA, we adopted the 2007 Unit Option Plan.Pursuant to the 2007 Unit Option Plan, 100,000 units of Envision LLC were reserved for issuance as awards to employees, members of Envision LLC's board of managers, consultants and other service providers.The purpose of the 2007 Plan was to provide an incentive to attract and retain directors, officers, consultants, advisors and employees whose services are considered valuable, to encourage a sense of proprietorship and to stimulate an active interest of such persons in Envision LLC's development and financial success.The 2007 Plan will be administered by our board of directors until such time as such authority has been delegated to a committee of the board of directors.As of December 31, 2011 there are no options that remain outstanding on this plan.In March 2012, the Board of Directors effectively terminated the 2007 Plan. 9 2008 Stock Option Plan On February 12, 2010, in connection with our reverse merger with Envision CA, we adopted the 2008 Stock Option Plan pursuant to which 200,000 shares of Envision CA common stock were reserved for issuance as awards to employees, directors, consultants and other service providers.The purpose of the 2008 Plan is to provide an incentive to attract and retain directors, officers, consultants, advisors and employees whose services are considered valuable, to encourage a sense of proprietorship and to stimulate an active interest of such persons in our development and financial success. Under the 2008 Plan, we are authorized to issue incentive stock options intended to qualify under Section 422 of the Code and non-qualified stock options. The incentive stock options may only be granted to employees.Nonstatutory stock options may be granted to employees, directors and consultants.The 2008 Plan will be administered by our board of directors until such time as such authority has been delegated to a committee of the board of directors.On a post-Merger basis, 6,172,435 stock options have been granted to date and remain outstanding under the 2008 Plan.Of these, 63,735 stock options have been issued outside of the plan. 2011 Stock Incentive Plan On August 10, 2011, in order to provide an incentive to attract and retain directors, officers, consultants, advisors and employees whose services are considered valuable, to encourage a sense of proprietorship and to stimulate an active interest of such persons in our development and financial success, the Company, through its board of directors, adopted a new equity incentive plan (the "2011 Plan"), pursuant to which 30,000,000 shares of our common stock are reserved for issuance as awards to employees, directors, consultants and other service providers. Under the 2011 Plan, we are authorized to issue incentive stock options intended to qualify under Section 422 of the Code and non-qualified stock options. The incentive stock options may only be granted to employees.Nonstatutory stock options may be granted to employees, directors and consultants.The 2011 Plan is administered by our board of directors until such time as such authority has been delegated to a committee of the board of directors.The Company will present the 2011 Plan to our shareholders for ratification in 2012. Incentive Plan Awards On February 12, 2010, we entered into a letter agreement with Robert Noble, pursuant to which Mr. Noble agreed to terminate all of his options under Envision's 2007 Unit Option Plan and 2008 Equity Incentive Plan upon the issuance to Mr. Noble of a new option to purchase an aggregate of 9,162,856 shares of common stock at an exercise price of $0.33 per share, which option shall vest immediately upon our achievement of cumulative gross revenues of either (i) $15,000,000 during the fiscal year ended December 31, 2010 or (ii) $30,000,000 prior to December 31, 2014.The new stock options were issued to Mr. Noble under the 2011 Plan. The vesting milestones discussed above have not been met as of the date of this filing. From January 1, 2011 through December 31, 2011, the Company granted 16,582,856 stock options with a total valuation of $2,578,418 to certain executives and board members.Included in this amount is 9,162,856 options granted to Robert Noble, Chairman, as discussed in the preceding paragraph. The following table sets forth certain information regarding our 2007, 2008 and 2011 Stock Incentive Plans as of December 31, 2011: Number of securities to be issued upon exercise of outstanding stock options Weighted-average exercise price of outstanding stock options Number of securities remaining available for future issuance under equity compensation plans 10 Warrants In connection with a private placement of common stock and warrants which occurred in 2010 and 2011, stockholders were entitled to receive warrants equal to the number of shares that were purchased. As of December 31, 2011, the Company had issued 4,906,430 warrants in 2011 and 3,009,814 warrants in 2010 for a total of 7,916,244 warrants to purchase stock based on the number of shares sold. The warrants have an exercise price of $0.50 per share and expire two years from the date of issuance. The Company has the right to call and repurchase the warrants at any time after the common stock of the Company has traded at a last sale price of one dollar ($1.00) or more per share for twenty (20) days in the public securities trading market where it is quoted (i.e. currently the OTC Bulletin Board), for a repurchase price of $0.01 per warrant. Each warrant holder will have a period of twenty (20) days from the date of notice of the call to exercise the warrant before it is repurchased by the Company. As a part of the private placement discussed above, the Company issued 413,306 warrants in 2011 and 300,980 warrants in 2010 to the placement agents.These warrants are exercisable for five years at an exercise price of $0.40 per share.There was no financial statement accounting effects for the issuance of these warrants as the value has been fully charged to Additional Paid-in-Capital as an offering cost against the offering proceeds. In August 2011, the Company issued 600,000 warrants, each with a five year term and exercise price of $0.25 per share, for investor relations and financial advisory services to a Company controlled by Jay Potter, our Director.These warrants, valued at $119,361 using the Black-Scholes valuation methodology, will be expensed over the six month term of the agreement. In December 2011, and in conjunction with his resignation as Executive Chairman, the Company issued 1,138,120 warrants, each with a five year term and exercise price of $0.24 per share (market price at day of issuance), to Robert Noble in exchange for the cancellation of debts owed by us to Mr. Noble for vacation and deferred salary liabilities.These warrants were valued at $209,006 using the Black-Scholes valuation methodology and there was no gain or loss on the transaction. ITEM 6. SELECTED FINANCIAL DATA Not applicable. 11 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This report contains forward-looking statements that are based on current expectations, estimates, forecasts and projections about us, the industry in which we operate and other matters, as well as management's beliefs and assumptions and other statements regarding matters that are not historical facts. These statements include, in particular, statements about our plans, strategies and prospects. For example, when we use words such as "projects," "expects," "anticipates," "intends," "plans," "believes," "seeks," "estimates," "should," "would," "could," "will," "opportunity," "potential" or "may," and variations of such words or other words that convey uncertainty of future events or outcomes, we are making forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 (Securities Act) and Section 21E of the Securities Exchange Act of 1934, as amended (Exchange Act). These forward-looking statements are subject to numerous assumptions, risks and uncertainties that may cause the Company’s actual results to be materially different from any future results expressed or implied by the Company in those statements.The most important factors that could prevent the Company from achieving its stated goals include, but are not limited to, the following: (a) volatility or decline of the Company’s stock price; (b) potential fluctuation in quarterly results; (c) failure of the Company to earn revenues or profits; (d) inadequate capital to continue or expand its business, and inability to raise additional capital or financing to implement its business plans; (e) unavailability of capital or financing to prospective customers of the Company to enable them to purchase products and services from the Company; (f) failure to commercialize the Company’s technology or to make sales; (g) reductions in demand for the Company’s products and services, whether because of competition, general industry conditions, loss of tax incentives for solar power, technological obsolescence or other reasons; (h) rapid and significant changes in markets; (i) litigation with or legal claims and allegations by outside parties; (j) insufficient revenues to cover operating costs, resulting in persistent losses; and (k) potential dilution of the ownership of existing shareholders in the Company due to the issuance of new securities by the Company in the future. There is no assurance that the Company will be profitable.The Company may not be able to successfully develop, manage or market its products and services. The Company may not be able to attract or retain qualified executives and other personnel.Intense competition may suppress the prices that the Company can charge for its products and services, hindering profitability or causing losses.The Company may not be able to obtain customers for its products or services.Government regulation may hinder the Company’s business. Additional dilution in outstanding stock ownership may be incurred due to the issuance of more shares, warrants and stock options, or the exercise of outstanding warrants and stock options. The Company is exposed to other risks inherent in its businesses. 12 Because the statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements.The Company cautions you not to place undue reliance on the statements, which speak only as of the date of this Form 10-K.The cautionary statements contained or referred to in this section should be considered in connection with any subsequent written or oral forward-looking statements that the Company or persons acting on its behalf may issue.The Company does not undertake any obligation to review or confirm analysts’ expectations or estimates or to release publicly any revisions to any forward-looking statements to reflect events or circumstances after the date of this Form 10-K, or to reflect the occurrence of unanticipated events. OVERVIEW: Recent Events Prior to February 11, 2010, we were a “shell company”, as defined by the Securities and Exchange Commission, without material assets or activities. On February 11, 2010, we completed a merger pursuant to which a wholly owned subsidiary of ours merged with and into Envision Solar International, Inc., a California corporation ("Envision CA"), with Envision being the surviving corporation and becoming our wholly owned subsidiary. On March 11, 2010, Envision CA was merged into our publicly-held company and the name of the publicly-held company was changed to Envision Solar International, Inc. In connection with this merger, we discontinued our former business and succeeded to the business of Envision as our sole line of business. The merger is being accounted for as a recapitalization, with Envision deemed to be the accounting acquirer and Casita Enterprises, Inc. ("Casita") the acquired company. Accordingly, Envision’s historical consolidated financial statements for periods prior to the merger have become those of the registrant (Casita) retroactively restated for, and giving effect to, the number of shares received in the merger. The accumulated earnings of Envision were also carried forward after the acquisition. Operations reported for periods prior to the merger are those of Envision. Business Overview Envision Solar International is a developer of solar products and proprietary technology solutions. The Company focuses on creating high quality products which transform both surface and top deck parking lots of commercial, institutional, governmental and other customers into shaded renewable generation plants. The Company's chief differentiator is its ability to design and engineer architecturally accretive solar shaded parking solutions as products which are a complex integration of simple, commonly available engineered components. The resulting products are built to have the longest life expectancy in the industry while also delivering a highly appealing architectural enhancement to our customer’s locations. Envision's products deliver multiple layers of value such as architectural enhancement of the parking lot, reduction of heat islanding through shading, improved parking through shading, high visibility "green halo" branding, reduction of net operating costs through reduced utility bills and the creation of an iconic luxury landmark where simple parking previously existed. Critical Accounting Policies Please refer to Note 1 in the consolidated financial statements for further information on the Company’s critical accounting policies which are summarized as follows: Accounts Receivable.Accounts receivable are customer obligations due under normal trade terms.Management reviews accounts receivable on a periodic basis to determine if any receivables will potentially be uncollectible.Management’s evaluation includes several factors including the aging of the accounts receivable balances, a review of significant past due accounts, our historical write-off experience, net of recoveries and economic conditions.The Company includes any accounts receivable balances that are determined to be uncollectible in its overall allowance for doubtful accounts.After all attempts to collect a receivable have failed, the receivable is written off against the allowance. 13 Impairment of Long-lived Assets.The Company accounts for long-lived assets in accordance with the provisions of ASC 360-10-35-15 “Impairment or Disposal of Long-Lived Assets.”This guidance requires that long-lived assets and certain identifiable intangibles be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future undiscounted net cash flows expected to be generated by the asset.If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets.Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell. Accounting for Derivatives.The Company evaluates its convertible instruments, options, warrants or other contracts to determine if those contracts or embedded components of those contracts qualify as derivatives to be separately accounted for under ASC Topic 815, “Derivatives and Hedging.”The result of this accounting treatment is that the fair value of the derivative is marked-to-market on each balance sheet date and recorded as a liability. In the event that the fair value is recorded as a liability, the change in fair value is recorded in the statement of operations as other income (expense). Upon conversion or exercise of a derivative instrument, the instrument is marked to fair value at the conversion date and then that fair value is reclassified to equity. Equity instruments that are initially classified as equity that become subject to reclassification under ASC Topic 815 are reclassified to liabilities at the fair value of the instrument on the reclassification date. Use of Estimates. The preparation of consolidated financial statements in accordance with generally accepted accounting principles in the United States of America. (“U.S. GAAP”) requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. The consolidated financial statements include estimates based on currently available information and our judgment as to the outcome of future conditions and circumstances.Significant estimates in the accompanying consolidated financial statements include the allowance for doubtful accounts receivable, depreciable lives of property and equipment, estimates of costs on uncompleted contracts, estimates of loss contingencies, valuation of accrued rent, valuation of derivatives, valuation of beneficial conversion features in convertible debt, valuation of share-based payments, valuation of accrued loss contingencies, and the valuation allowance on deferred tax assets. Revenue and Cost Recognition.Revenues are primarily derived from construction projects for the construction and installation of integrated solutions and proprietary products.Revenues also consist of design fees for the design of solar systems and arrays, and revenues from sales of professional services. Revenues from design services and professional services are recognized as earned. Revenues and related costs on construction projects are recognized using the “percentage of completion method” of accounting in accordance with ASC 605-35, “Construction-Type and Production-Type Contracts”, formerly Statement of Position 81-1, “Accounting for Performance of Construction-Type and Certain Production-Type Contracts.”Under this method, contract revenues are recognized over the performance period of the contract in direct proportion to the costs incurred as a percentage of total estimated costs for the entirety of the contract.Costs include direct material, direct labor, subcontract labor and any allocable indirect costs and are charged to the periods as incurred. All unallocable indirect costs and corporate general and administrative costs are also charged to the periods as incurred. Any recognized revenues that have not been billed to a customer are recorded as an asset in “costs and estimated earnings in excess of billings on uncompleted contracts.” Any billings of customers in excess of recognized revenues are recorded as a liability in “Billings in excess of costs and estimated earnings on uncompleted contracts.”However, in the event a loss on a contract is foreseen, the Company will recognize the loss when such loss is determined. Through July 1, 2010 and prospectively for contracts that do not qualify for use of the percentage of completion method, the Company accounts for construction contracts using the “completed contract method” of accounting in accordance with ASC 605-35.Under this method, contract costs are accumulated as deferred assets and billings and/or cash received are recorded to a deferred revenue liability account during the periods of construction, but no revenues, costs or profits are recognized in operations until the period upon completion of the contract. Costs include direct material, direct labor, subcontract labor and any allocable indirect costs. All unallocable indirect costs and corporate general and administrative costs are charged to the periods as incurred. However, in the event a loss on a contract is foreseen, the Company will recognize the loss when such loss is determined. The deferred asset (accumulated contract costs) in excess of the deferred liability (billings and/or cash received) is classified as a current asset under “Costs in excess of billings on uncompleted contracts.”The deferred liability (billings and/or cash received) in excess of the deferred asset (accumulated contract costs) is classified under current liabilities as “Billings in excess of costs on uncompleted contracts.” 14 A contract is considered complete when all costs except insignificant items have been incurred and the installation is operating according to specifications or has been accepted by the customer. The Company has contracts in various stages of completion.Such contracts require estimates to determine the appropriate cost and revenue recognition.Costs estimates are reviewed periodically on a contract-by-contract basis throughout the life of the contract such that adjustments to the profit resulting from revisions are made cumulative to the date of the revision.Significant management judgments and estimates, including the estimated costs to complete projects, must be made and used in connection with the revenue recognized in the accounting period.Current estimates may be revised as additional information becomes available. The Company includes shipping and handling fees billed to customers as revenues, and shipping and handling costs as cost of revenues.The Company does not provide any warranties on its products other than those passed on to its customers from its manufacturers, if any.As the Company expands Its product offerings, it will offer expanded warranties on certain components. In accordance with ASC 450-20-25, the Company accrues for product warranties when the loss is probable and can be reasonably estimated. At December 31, 2011, the Company has no product warranty accrual given its lack of historical warranty experience. Stock Based Compensation.At inception, we adopted ASC Topic 718, “Compensation – Stock Options.” ASC Topic 718 requires companies to estimate and recognize the fair value of stock-based awards to employees and directors. The value of the portion of an award that is ultimately expected to vest is recognized as an expense over the requisite service periods using the straight-line attribution method.We estimate the fair value of each stock option at the grant date by using the Black-Scholes option pricing model. Results of Operations Results of Operations for the Year Ended December 31, 2011 Compared to the Year Ended December 31, 2010 Revenue.For the year ended December 31, 2011, our revenue was $2,303,142, compared to $347,447 for the same period in 2010.During 2010, the Company went through a restructuring of the business and a merger.During the early part of the year in the time period in which the merger was perfected, the minimal Company resources were diverted to this activity and significantly less effort was afforded to new sales prospects and leads.Later in the year, the Company brought in a new executive management team who, along with a focus on creating a pipeline of potential customers and getting the Company message out into the marketplace, also put forth efforts in creating processes and standardization, and generally to build a good foundation from which the Company could take advantage of such pipeline and other assets of the organization into the future.The Company was able to see some of the successes of these efforts in 2011.The Company entered into, among others, two significant contracts to deploy our Solar Tree® structures and was able to significantly execute on these projects, creating the significant revenue increase in 2011.In 2010, the revenue was primarily derived from the closeout of older projects that were primarily executed earlier in 2009. Gross Profit.For the year ended December 31, 2011, our gross profit was $560,351 (24.3% of revenue), compared to a gross profit of $124,520 (35.8% of revenue) for the same period in 2010.With three straight quarters of gross profit in 2011, management believes it has proven that our product can be sold and deployed with good resulting profitability.In 2010, the significant portion of the gross profit was a result of the closeout of certain projects substantially completed in prior periods, which resulted in higher gross profits as a percentage of revenues as a result of such closeouts and was not necessarily reflective of such projects as a whole.The increases in real aggregate gross profits were a direct reflection of increased revenues in 2011 as compared to 2010. 15 Operating Expenses. Total operating expenses were $3,571,558 for the year ended December 31, 2011, compared to $1,710,767 for the same period in 2010.This increase primarily related to non cash, stock based compensation expense which increased to $1,675,141 in 2011 from $229,564 in 2010.This increase, in addition to an increase of approximately $180,000 for services paid for with common stock,was the primarily result of stock options given to our new management team as well as the issuance of new options to the Company’s founder and former chief executive officer in exchange for other pre-merger based options as negotiated as a part of the merger.Please see Note 13 in the accompanying Notes to the Consolidated Financial Statements in Item 8 of this filing for further discussion of these stock options.Further, in 2011, the Company experienced increases in other expenses such as labor, travel, marketing and other general and administrative expenses primarily associated with increased personnel and increased marketing activities, offset by decreased expenses for rent and consultants that assisted in the 2010 merger activities. Provision for Income Taxes.Our income taxes for the year ended December 31, 2011 were $13,160, compared to $1,334 for the same period in 2010.For 2011, the Company paid $1,600 to the California franchise tax Board based on the minimum tax due to the state for 2011.However, during 2011, the Company had to repay Franchise taxes to the State of California for refunds the State of California had erroneously issued in prior years.These refunds related to the 2008 and 2009 tax years.We did not incur any federal tax liability for the years ended December 31, 2011 and 2010 because we incurred operating losses in these periods. Interest Expense.Interest expense was $754,126 for the year ended December 31, 2011 compared to $1,058,099 for the same period in 2010. The decrease was primarily derived from the amortization of debt discount related to the embedded conversion option derivative components of the current debt instruments which amortization amounted to $517,284 in 2011 and $868,591 in 2010.Although such debt discount was recorded and then fully amortized in each of these periods, such debt discount was significantly higher in 2010 due to the market value of our stock during such time. Gain on debt Settlement.We generated income of $266,073 for the year ended December 31, 2011 as compared to $19,069 for the year ended December 31, 2010.This increase in income in 2011 was due to management’s successful efforts in negotiating final settlements of historical obligations of the Company. Change in Fair Value of Embedded Conversion Option Liability.The income associated with the change in fair value of our embedded conversion option liability increased to $963,931 for the year ended December 31, 2011 compared to $265,555 for the period ended December 31, 2010.As a result of our 2011 debt renegotiation of the Gemini Master Fund notes that were treated as debt modifications per generally accepted accounting principles, the value of the liability was determined to be zero and marked down to such before a new liability was established thus creating this significant income. Net Earnings (Loss).We generated net losses of $2,547,493 for the year ended December 31, 2011 compared to approximately $2,360,851 for the same period in 2010.The increase in our net loss was primarily due to the increase in operating expenses offset by increased gross profits, increased gain on debt settlement, increased income related to the fair value of embedded conversion option liabilities and decreased interest expenses during the year ended December 31, 2011 when compared to the year ended December 31, 2010. Liquidity and Capital Resources General.At December 31, 2011, we had cash of $468,776. We have historically met our cash needs through a combination of cash flows from operating activities, proceeds from private placements of our securities, and from loans. Our cash requirements are generally for operating activities. 16 Our operating activities used cash in operations of $1,970,831 for the year ended December 31, 2011, and we used cash in operations of $1,112,794 for the same period in 2010. The principal elements of cash flow from operations for the year ended December 31, 2011 included anetloss of $2,547,493 offset by depreciation expense of $65,026,bad debt expense of $14,488, stock-based compensation expense of $1,305,716, stock issued for services of $271,458, the amortization of prepaid expenses paid in common stock of $97,967, the amortization of debt discount of $517,284, and a net increase from other operating working capital elements of approximately $475,000, offset by the change in the fair value of the embedded conversion liability of $963,931, a gain on settlement of debt of $223,771 and a further gain on settlement of debt for common stock of $42,302. Cash used in investing activities during the year ended December 31, 2011 was $12,959 compared to $15,200 during the same period in 2010. Cash received in our financing activities was $2,388,492 for the year ended December 31, 2011, compared to cash received of $1,168,861 during the same period in 2010.The 2011 increase in cash is attributable to additional debt financing, and the sale of common stock. As of December 31, 2011, current liabilities exceeded current assets by approximately $2,660,000.Current assets increased from $147,563 at December 31, 2010 to $2,000,191 at December 31, 2011 while current liabilities increased from $3,903,106 at December 31, 2010 to $4,658,167 at December 31, 2011. As a result, our working capital increased to a deficit of $2,657,976 at December 31, 2011 from a deficit of $3,755,543 at December 31, 2010. As of December 31, 2011, the Company had approximately $2,620,000 in short term borrowings maturing on December 31, 2012.These borrowings incur interest expense ranging from 9% to 10% per annum.Payments on the Company’s borrowings will restrict cash used for operations during 2012. One of the short term borrowing arrangements is secured by substantially all assets of the Company and its subsidiaries. Management believes that changes in the operations of the Company will allow it to execute on its strategic plan and enable it to experience profitable growth in the future. Those changes are: addition of new experienced management, increase in external sales relationships, increase in internal sales personnel, reduction of overhead costs, process improvements, increased public awareness of the Company and its products, improvements in the capital markets and the maturation of certain long sales cycle opportunities.Management believes that these changes in the operational structure and management of the Company will enable the Company to generate sufficient revenue and gross margins and raise additional capital to allow the Company to manage its debt burden appropriately and return the Company to growth in the future. There is no assurance, however, as to if or when the Company will be able to achieve those investment objectives. The Company does not have sufficient capital to meet its current cash needs, which include the costs of compliance with the continuing reporting requirements of the Securities Exchange Act of 1934, as amended.The Company intends to seek additional capital and long term debt financing to attempt to overcome its working capital deficit.The Company is currently conducting a private placement of its stock to raise $2,000,000 of capital, but there is no assurance that the Company can raise sufficient capital or obtain sufficient financing to enable it to sustain monthly operations.In order to address its working capital deficit, the Company also intends to endeavor to increase sales of its existing products and services. There may not be sufficient funds available to the Company to enable it to remain in business and the Company’s needs for additional financing are likely to persist, although the management team believes that recent operational and business development changes are causing this situation to improve. Contractual Obligations Please refer to Note 11 in the consolidated financial statements for further information on the Company’s contractual obligations. 17 Going Concern Qualification The Company has incurred significant losses from operations, and such losses are expected to continue. The Company’s Independent Registered Public Accounting Firm has included a "Going Concern Qualification" in their report for the year ended December 31, 2011.In addition, the Company has limited working capital. The foregoing raises substantial doubt about the Company's ability to continue as a going concern. Management's plans include seeking additional capital or debt financing. There is no guarantee that additional capital or debt financing will be available when and to the extent required, or that if available, it will be on terms acceptable to the Company. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty.The "Going Concern Qualification" might make it substantially more difficult to raise capital. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK At December 31, 2011, we had $468,776 in cash.A 100 basis point increase or decrease in market interest rates over a three month period would not be expected to have a material impact on our cash balance.To the extent that the interest rate on our debt is fixed, interest rate changes would affect the instrument’s fair market value but would not impact results of operations or cash flows.Conversely, for the portion of our borrowings that may have a floating interest rate, if any, interest rate changes will not affect the fair market value of the instrument but will impact future results of operations and cash flows. 18 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Envision Solar International, Inc. and Subsidiaries Consolidated Financial Statements December 31, 2011 and 2010 19 Envision Solar International, Inc. and Subsidiaries Table of Contents Page (s) Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Changes in Stockholders’ Deficit F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statements F-6 20 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of: Envision Solar International, Inc. We have audited the accompanying consolidated balance sheets of Envision Solar International, Inc. and Subsidiaries as of December 31, 2011 and 2010 and the related consolidated statements of operations, changes in stockholders’ deficit, and cash flows for each of the two years in the period ended December 31, 2011.These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Envision Solar International, Inc. and Subsidiaries as of December 31, 2011 and 2010 and the consolidated results of its operations and its cash flows for each of the two years in the period ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 2 to the consolidated financial statements, the Company reported a net loss of $2,547,493 and $2,360,851 in 2011 and 2010, respectively, and used cash for operating activities of $1,970,831 and $1,112,794 in 2011 and 2010, respectively.At December 31, 2011, the Company had a working capital deficiency, stockholders’ deficit and accumulated deficit of $2,657,976, $2,482,203 and $22,340,460, respectively.These matters raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans as to these matters are also described in Note 2.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Salberg & Company P.A. SALBERG & COMPANY, P.A. Boca Raton, Florida March 30, 2012 2orporate Blvd., Suite 240 • Boca Raton, FL 33431-7328 Phone: (561) 995-8270 • Toll Free: (866) CPA-8500 • Fax: (561) 995-1920 www.salbergco.com • info@salbergco.com Member National Association of Certified Valuation Analysts • Registered with the PCAOB Member CPAConnect with Affiliated Offices Worldwide • Member AICPA Center for Audit Quality F-1 Envision Solar International, Inc. and Subsidiaries Consolidated Balance Sheets December 31, Assets Current Assets Cash $ $ Accounts Receivable, net Prepaid and other current assets Costs in excess of billings on uncompleted contracts - Costs and estimated earnings in excess of billings on uncompleted contracts - Total Current Assets Property and Equipment, net Other Assets Debt issue costs, net - Deposits Total Other Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts Payable $ $ Accounts Payable - Related Parties Accrued Expenses Accrued Rent Sales Tax Payable Billings in excess of costs on uncompleted contracts - Billings in excess of costs and estimated earnings on uncompleted contracts Note Payable-Related Party - Convertible Note Payable -Related Party, net of discount of $0 and $51,849 at December 31, 2011 and 2010 respectively Notes Payable, net of discount of $0 and $4,069 at December 31, 2011 and 2010 respectively Convertible Notes Payable, net of discount of $674,254 and $434,679 at December 31, 2011 and 2010 respectively Embedded Conversion Option Liability Total Current Liabilities Commitments and Contingencies (Note 11) Stockholders' Deficit Common Stock, $0.001 par value, 162,500,000 million shares authorized,49,405,732 and42,870,814shares issued or issuable and outstanding at December 31, 2011 and 2010, respectively Additional Paid-in-Capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these Consolidated Financial Statements F-2 Envision Solar International, Inc. and Subsidiaries Consolidated Statements of Operations For the Year Ended December 31, Revenues $ $ Cost of Revenues Gross Profit Operating Expenses (including stock based compensation expense of $1,675,141 for the year ended December 31, 2011 and $229,564 for the year ended December 31, 2010) Loss From Operations ) ) Other Income (Expense) Other Income Gain on Debt Settlement, net Interest Expense ) ) Change in fair value of embedded conversion option liability Total Other Income (Expense) ) Income (Loss) Before Income Tax ) ) Income Tax Expense Net Loss $ ) $ ) Net Loss Per Share- Basic and Diluted $ ) $ ) Weighted Average Shares Outstanding- Basic and Diluted The accompanying notes are an integral part of these Consolidated Financial Statements F-3 Envision Solar International, Inc. and Subsidiaries Consolidated Statements of Changes in Stockholders' Deficit For the Years Ended December 31, 2011 and 2010 Common Stock Additional Accumulated Stock Amount Paid-in-Capital Deficit Total Balance at December 31, 2009 $ $ $ ) $ ) Recapitalization - Stock Issued for Cash - Cash Offering Costs - - ) - ) Stock Offering Costs 70 ) - - Stock Issued for Services - Stock Issued for Debt Settlement - Stock Option Expense - - - Embedded Conversion Based Effective Interest - - - Net Loss - 2010 - - - ) ) Balance at December 31, 2010 $ $ $ ) $ ) Stock Issued for Cash $ $ - $ Cash Offering Costs - - ) - ) Stock Issued for Services - Stock Issued in Conversion of Convertible Note 54 - Stock Issued in Settlement of Note Payable - Stock Issued for Debt Settlements - Return of Stock in Settlement ) ) ) - ) Warrants Issued for Services - - - Warrants Issued in Debt Settlement - - - Stock Option Expense - - - Embedded Conversion Based Effective Interest - - - Net Loss 2011 - - - ) ) Balance December 31, 2011 $ $ $ ) ) The accompanying notes are an integral part of these Consolidated Financial Statements F-4 Envision Solar International, Inc. and Subsidiaries Consolidated Statements of Cash Flows For the Year Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to Reconcile Net loss to Net Cash Used in Operating Activities: Depreciation Bad debt expense Common Stock issued for Services Amortization of prepaid expenses paid in common stock - Gain on debt Settlement ) - (Gain) loss, net, on settlement of debt for common stock ) - Compensation expense related to grant of stock options Change in fair value of embedded conversion option liability ) ) Amortization of debt discount Amortization of debt issue costs - Changes in assets and liabilities: (Increase) decrease in: Accounts Receivable ) ) Prepaid Expenses and other current assets Costs in excess of billings on uncompleted contracts ) Costs and estimated earnings in excess of billings on uncompleted contracts ) - Deposits ) Increase (decrease) in: Accounts Payable Accounts Payable - related party - Accrued Expenses Accrued Rent ) Sales Tax Payable - Billings in excess of costs on uncompleted contracts ) ) Billings in excess of costs and estimated earnings on uncompleted contracts NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of Equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from Issuance of notes payable Repayments on convertible notes payable ) ) Proceeds from Sale of Common Stock Payments of offering costs related to sale of common stock ) ) Payments of Debt Issue Costs ) - Proceeds relating to recapitalization - NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASEIN CASH CASH AT BEGINNING OF YEAR CASH AT END OF YEAR $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for interest $ $
